Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Superintendent of Clinton Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged in a misbehavior report with violating the prison disciplinary rules prohibiting the verbal harassment of an employee and creating a disturbance. Following a tier II disciplinary hearing, petitioner was found guilty as charged. That determination was affirmed upon administrative appeal, prompting this CPLR article 78 proceeding by petitioner.
The detailed misbehavior report, which was authored by the correction officer who witnessed the incident, provides substantial evidence to support the determination of guilt (see People ex rel. Vega v Smith, 66 NY2d 130, 139-140 [1985]; Matter of Wright v Goord, 19 AD3d 855 [2005], lv denied 5 NY3d 711 [2005]; Matter of Brown v Goord, 19 AD3d 833, 834 [2005], lv denied 5 NY3d 848 [2005]). Petitioner maintains that he was denied the right to call witnesses at the hearing, but the record reflects that, although he was informed of such right, he chose not to do so (see Matter of Barnes v Greene, 10 AD3d 835 [2004]; Matter of Hodge v Goord, 280 AD2d 767 [2001]). Inasmuch as petitioner made no objections at the hearing, his remaining claims are not preserved for our review (see Matter of Estrada v Goord, 26 AD3d 564, 565 [2006]; Matter of Colon v Goord, 11 AD3d 839, 840 [2004]).
Cardona, EJ., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.